TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00775-CV


Jessica Velte and Paul Velte, Appellants


v.


Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 08-1973, HONORABLE J. F. CLAWSON, JR., JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants Jessica and Paul Velte have informed the Court that they no longer wish
to pursue their appeal because the appeal is moot, and they have filed a motion to dismiss.  We grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   February 12, 2009